Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-13-00764-CR

                                   Dorothy MARTINEZ,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 226th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CR2599
                          Honorable Sid L. Harle, Judge Presiding

        BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED and this case is REMANDED to the trial court for a new trial.

       SIGNED November 12, 2014.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice